                                       Case 2:19-cv-01984-KJM-KJN Document 38 Filed 11/16/20 Page 1 of 3


                                1     LARRY L. BAUMBACH (State Bar No. 50086)
                                      LAW OFFICES OF LARRY L. BAUMBACH
                                2     2531 Forest Avenue, Suite 100
                                      Chico, CA 95928
                                3     Telephone: 530-891-6222
                                      Fax: 530-852-3969
                                4     Email: llblaw@sandpipernet.com
                                5      Attorney for Plaintiff
                                       LYNNE LOESCHER
                                6

                                7       RIVERA HEWITT PAUL LLP
                                        11341 Gold Express Drive, Suite 160
                                8
                                        Gold River, California 95670
                                9       Tel: 916-922-1200 Fax: 916 922-1303
                             10         Shanan L. Hewitt, SBN 200168
                                        SHewitt@rhplawyers.com
                             11
                                        Attorneys for Defendants
                             12
                                        COUNTY OF PLUMAS and SHERIFF GREG
                             13         HAGWOOD

                             14

                             15                                 IN THE UNITED STATES DISTRICT COURT

                             16                        IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

                             17

                             18         LYNNE LOESCHER,                         CASE NO: 2:19-CV-1984-KJM-KJN
                             19                       Plaintiff,                STIPULATION and ORDER FOR AN
                             20         vs.                                     EXTENSION OF TIME TO FILE A
                                                                                RESPONSIVE PLEADING TO SECOND
                             21         COUNTY OF PLUMAS, PLUMAS                AMENDED COMPLAINT
                                        COUNTY SHERIFF GREG HAGWOOD,
                             22         CALIFORNIA HIGHWAY PATROL               [E.D. Cal. L.R. 144(a)]
                                        OFFICER SARGENT KELLY SERIAL
                             23         NUMBER 52, and DOES 1through 50,
                             24         inclusive,

                             25

                             26                            Defendants.

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160     STIPULATION AND ORDER FOR AN EOT TO
      Gold River, CA 95670
         (916) 922-1200                 FILE RESPONSIVE PLEADING                  1
                                        Case No. 2:18-cv-01020 MCE EFB
                                       Case 2:19-cv-01984-KJM-KJN Document 38 Filed 11/16/20 Page 2 of 3


                                1            Plaintiff, by and through her counsel Larry L. Baumbach, Esq. of the Law Offices of
                                2     Larry L. Baumbach and Defendants County of Plumas and Sheriff Greg Hagwood, by and
                                3     through their counsel Shanan L. Hewitt, Esq. of the Law Offices of Rivera Hewitt Paul LLP,
                                4     hereby stipulate pursuant to Local Rule of Court 144(a) to an extension of time in order to permit
                                5     Defendants County of Plumas and Sheriffs Greg Hagwood to file a responsive pleading to
                                6 Plaintiff’s Second Amended Complaint (Doc. 35) filed on October 30, 2020. The parties stipulate

                                7 and have agreed to extend the responsive pleading deadline as follows:

                                8          (1) The undersigned defense counsel is currently working on additional matters which have

                                9             upcoming litigation deadlines including, but not limited to, an extensive motion for

                             10               summary judgment and a request to seal documents in Pervez v. Bacerra, et al., Case No:

                             11               2:18-cv-02793-KJM-KJN which is due by November 13, 2020, in addition to several

                             12               depositions in other cases during the week of November 2, 2020.

                             13            (2) In order to thoroughly review the Second Amended Complaint, research and evaluate

                             14               whether a motion to dismiss is warranted and allow sufficient time for the parties to meet

                             15               and confer prior to the filing of such a motion, Defendants County of Plumas and Sheriff

                             16               Hagwood respectfully request an extension of time to file a responsive pleading.

                             17               Plaintiff’s counsel has kindly agreed to stipulate to this request.

                             18            (3) The parties have agreed and hereby stipulate to extend the time for Defendants County of

                             19               Plumas and Sheriff Greg Hagwood to respond to the Second Amended Complaint (Doc.

                             20               35) from the original deadline of November 13, 2020 up to and including November 25,

                             21               2020.

                             22        IT IS SO STIPULATED.

                             23

                             24        Dated: November 6, 2020                       RIVERA HEWITT PAUL LLP

                             25
                                                                                     _/s/ Shanan L. Hewitt________
                             26                                                      SHANAN L. HEWITT
                             27                                                      Attorneys for Defendants
                                                                                     COUNTY OF PLUMAS and
                             28                                                      SHERIFF GREG HAGWOOD
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160     STIPULATION AND ORDER FOR AN EOT TO
      Gold River, CA 95670
         (916) 922-1200                 FILE RESPONSIVE PLEADING                          2
                                        Case No. 2:18-cv-01020 MCE EFB
                                      Case 2:19-cv-01984-KJM-KJN Document 38 Filed 11/16/20 Page 3 of 3


                                1     Dated: November 10, 2020                   LAW OFFICES OF LARRY L. BAUMBACH

                                2
                                                                                 _/s/ Larry L. Baumbach________
                                3                                                LARRY L. BAUMBACH
                                                                                 Attorney for Plaintiff
                                4                                                LYNNE LOESCHER
                                5

                                6                                            ORDER

                                7            GOOD CAUSE having been shown, the foregoing stipulated request for an extension of

                                8     time for Defendants COUNTY OF PLUMAS and SHERIFF GREG HAGWOOD to file a

                                9     responsive pleading to Plaintiff’s Second Amended Complaint (Doc. 35) is HEREBY

                             10       GRANTED. Defendants shall file and serve their responsive pleading to Plaintiff’s Second

                             11       Amended Complaint no later than November 25, 2020.

                             12              IT IS SO ORDERED.

                             13

                             14       Dated: November 13, 2020

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
  RIVERA HEWITT PAUL LLP
11341 Gold Express Drive, Suite 160    STIPULATION AND ORDER FOR AN EOT TO
      Gold River, CA 95670
         (916) 922-1200                FILE RESPONSIVE PLEADING                       3
                                       Case No. 2:18-cv-01020 MCE EFB
